IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,284 & AP-76,285




EX PARTE LAWRENCE JAMES NAPPER, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 886345-A and 886346-A IN THE 182nd DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
sexual assault of a child and aggravated kidnapping of a child and sentenced to life imprisonment
in each cause. 
            Applicant contends, inter alia, that the State carried out bad faith destruction of DNA
evidence in these cases, that perjury was committed by a State’s witness, and that trial counsel
rendered ineffective assistance.   We order that these applications be filed and set for submission to
determine whether the DNA samples in question were “potentially useful evidence,” as defined by
the United States Supreme Court in Illinois v. Fisher,  540 U.S. 544, 124 S. Ct. 1200 (2004), and 
Arizona v. Youngblood, 488 U.S. 51, 109 S. Ct. 333 (1988).  We also order these applications be filed
and set for submission to determine whether Joseph Chu’s testimony constitutes perjury, or false
testimony, and, if so, whether the admission of that testimony contributed to his convictions or
punishments, and whether counsel rendered ineffective assistance at trial.  The parties shall brief
these issues.
            It appears that Applicant is represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 60 days of the date of this order, a
supplemental transcript containing: a confirmation that Applicant is represented by counsel; the order
appointing counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with this
Court on or before April 7, 2010.
 
Filed: February 3, 2010
Do not publish